        Case 1:21-cr-00161-CM Document 53 Filed 09/13/21 Page 1 of 2
          Case 1:21-cr-00161-CM Document 52 Filed 09/13/21 ,Page 1 of
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The S1/v10 J Mollo Building
                                                    One Saint Andrew 's Pla=a
                                                                                                              \'\ \ \ )
                                                                                                     t (\ _\"\\
                                                                                                                         \J \
                                                    New York, New York /0007                ~!\t~\\J . . .-
                                                    September 13, 2021 ,                      '1 (I~\
BYECF
                                                (} "' ~ '\-0 Q c.--\-                                         '2.- 0 --:2.-0 2.- l
The Honorable Colleen McMahon
United States District Judge
                                                    7t ')_: tf
                                                   ft'"\      .r
                                                                                   o.l""l.__.
                                                                                   \
                                                                                                   +~     ~rz:_yc ( u_J
                                                                                                                                   .
                                                                                                                                         JL~         L
Southern District of New York                        •                       "'---      0 '- t--    L-          1i),..    t4 z..   / vli 7£--V-I.C   5I
500 Pearl Street                                   ~voV'l                                                 I
New y ork, New y ork 1oop7                                 Dy 1vs \·/e--t,r f6                             C -l    l \ -\-u--,--tz:.   t\~ (\__
Re:    United States v. Luiggi Alexander Hierro-Belen, a/k/a "Menor,"                       c{ \ SL.v$
       SI 21 Cr. 161 (CM)

Dear Judge McMahon:

        A status conference is scheduled in the above-captioned matter for Septem er 14, 2021.
The Government writes respectfully to request an adjournment of the conference. A er conferring
with the Court's chambers regarding the Court's availability, the Government respect lly requests
that the conference be adjburned to October 27, 2021, at 2: 15 p.m. The Governmen and defense
counsel have been engaged in productive discussions regarding possible pretrial reso ution. Those
negotiations have progr~ssed and the parties hope to reach an agreement pr mptly. The
adjournment is requested to permit parties additional"time for the Government and defense counsel
for defendant Hierro-Belen to continue discussions and for defense counsel to advise ~he defendant
regarding possible pretrial disposition.

        In the event that the Court grants the requested adjournment, the Governme1 t respectfully
requests that the Court exclude time under the Speedy Trial Act, from September 4, 2021 until
October 27, 2021 for the :reasons stated above. The Government submits that the ( nds of justice
served by the continuance outweigh the best interests of the public and the defendarts in a speedy
trial. See 18 U.S.C. § 3161(h)(7)(A).




                                                              USDC SDI\Y
                                                              DOCC,\.!ENT
                                                              ELECTRO~ICALL'l FILED
                                                              DOC#: .                                             I
                                                                                       -----:;~f-___,AL__
                                                             DATE FILED:                           -~ _l ~/l:_I I
                                                                   "   •.•     '   .                           ·-
         Case 1:21-cr-00161-CM Document 53 Filed 09/13/21 Page 2 of 2
          Case 1:21-cr-00161-CM Document 52 Filed 09/13/21 Page 2 of
                                                                                     Page 2


       I have communicat~d with defense counsel, Mr. Silveri, for defendant Hierro   elen, who
consents to the adjournmeni and exclusion of time.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        By:    PZ/c--
                                              Brett M. Kalikow
                                              Assistant United States Attorney
                                              (212) 637-2220

cc:     Jon Silveri, Esq. (via ECF)
